

116 HR 1750 IH: Supporting Veteran Families in Need Act
U.S. House of Representatives
2019-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1750IN THE HOUSE OF REPRESENTATIVESMarch 13, 2019Mr. Zeldin (for himself, Ms. Stefanik, and Mr. Suozzi) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to make permanent the authority of the Secretary of Veterans
			 Affairs to provide financial assistance for supportive services for very
			 low-income veteran families in permanent housing.
	
 1.Short TitleThis Act may be cited as the Supporting Veteran Families in Need Act. 2.Permanent authority to provide financial assistance for supportive services for very low-income veteran families in permanent housingParagraph (1) of section 2044(e) is amended by adding at the end the following new subparagraph:
			
 (H)The amounts that are appropriated to carry out such subsections for fiscal year 2020 and each fiscal year thereafter..
		